UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* PLY GEM HOLDINGS, INC. (Name of Issuer) Common Stock (Title of Class of Securities) 72941W100 (CUSIP Number) December 31, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed. o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 72941W100 SCHEDULE 13G Page2 of12 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Caxton-Iseman (Ply Gem), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 12,426,937 (see Item 4 and Item 8) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 12,426,937 (see Item 4 and Item 8) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12,426,937 (see Item 4 and Item 8) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 17.8% (see Item 4 and Item 8) 12 TYPE OF REPORTING PERSON PN CUSIP No. 72941W100 SCHEDULE 13G Page3 of12 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Caxton-Iseman (Ply Gem) II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 38,150,918 (see Item 4 and Item 8) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 38,150,918 (see Item 4 and Item 8) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 38,150,918 (see Item 4 and Item 8) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 54.7% (see Item 4 and Item 8) 12 TYPE OF REPORTING PERSON PN CUSIP No. 72941W100 SCHEDULE 13G Page4 of12 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Rajaconda Holdings, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 48,136,549 (see Item 4 and Item 8) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 48,136,549 (see Item 4 and Item 8) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 48,136,549 (see Item 4 and Item 8) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 69.1% (see Item 4 and Item 8) 12 TYPE OF REPORTING PERSON CO CUSIP No. 72941W100 SCHEDULE 13G Page5 of12 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON FJI Gloucester LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 48,136,549 (see Item 4 and Item 8) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 48,136,549 (see Item 4 and Item 8) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 48,136,549 (see Item 4 and Item 8) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 69.1% (see Item 4 and Item 8) 12 TYPE OF REPORTING PERSON OO CUSIP No. 72941W100 SCHEDULE 13G Page6 of12 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Frederick J. Iseman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 48,136,549 (see Item 4 and Item 8) 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 48,136,549 (see Item 4 and Item 8) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 48,161,549 (see Item 4 and Item 8) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 69.1% (see Item 4 and Item 8) 12 TYPE OF REPORTING PERSON IN CUSIP No. 72941W100 SCHEDULE 13G Page7 of12 ITEM 1. (a) Name of Issuer: Ply Gem Holdings, Inc. (the “Issuer”) (b) Address of Issuer’s Principal Executive Offices: 5020 Weston Parkway, Suite 400
